Case: 10-50103 Document: 00511407798 Page: 1 Date Filed: 03/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 11, 2011
                                     No. 10-50103
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WILLIE LOUIS MACK,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:00-CR-172-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       In October 2000, Willie Louis Mack, federal prisoner # 02948-180, was
convicted by jury verdict of conspiring to possess with intent to distribute 100
kilograms or more of marijuana and possessing with intent to distribute 100
kilograms or more of marijuana. He objected to his presentence report (PSR) on
the ground that it attributed certain conduct and drug amounts to him that had
been revealed during a proffer session with the prosecution. At sentencing, the
district court resolved the objection by stating that it would not consider the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50103 Document: 00511407798 Page: 2 Date Filed: 03/11/2011

                                  No. 10-50103

information derived from Mack’s statements to the Government during that
session and that it would sentence him based solely upon the specific offenses for
which he had been found guilty.
      After his judgment of conviction was affirmed and his 28 U.S.C. § 2255
was denied, Mack sent the district court two letters in which he requested an
order redacting from his PSR the information revealed during the proffer
session. Mack alleged that he sought the redaction because the Bureau of
Prisons (BOP) was utilizing that information for purposes of determining his
prison classification status. The district court construed those letters as a
motion to order redaction of Mack’s PSR and denied that motion as moot after
determining that Mack had received all of the benefits that he was due from the
court’s ruling on his PSR objection at sentencing.
      Mack has filed in this court a motion for leave to proceed in forma pauperis
(IFP) on appeal. He first argues that the district court’s recharacterization of his
letters as a motion to order redaction of his PSR violated the Supreme Court’s
holding in Castro v. United States, 540 U.S. 375, 377 (2003). Because the district
court did not construe Mack’s letters to be his first § 2255 motion, there was no
Castro violation in this case.
      The remainder of Mack’s argument regards the underlying merits of his
construed motion to order redaction of his PSR. Mack has failed to show any
error in the district court’s denial of his motion to order redaction of his PSR.
His appeal is without arguable merit and is thus frivolous. Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).      Accordingly, Mack’s request for leave to
proceed IFP is denied, and the appeal is dismissed. See 5 TH C IR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                         2